Citation Nr: 0834425	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for old Grade II acromioclavicular separation, left (minor).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from November to December 
of 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

In the veteran's April 2007 VA Form 9, he asserted, for the 
first time, claims for entitlement to service connection for 
a left shoulder scar and neurological symptoms (e.g., 
tingling) in two fingers.  The RO referenced these claims in 
its June 2007 deferred rating, but has not taken other action 
with regard to the same.  The Board refers these matters back 
to the RO.


FINDING OF FACT

The veteran's old Grade II acromioclavicular separation, left 
(minor) is not productive of left arm motion limited to 25 
degrees from side, even when pain is taken into account; 
similarly, there is no evidence of ankylosis or fibrous union 
or nonunion of the humerus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for old Grade II acromioclavicular separation, left 
(minor), have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.69, Diagnostic Codes 5200, 5201, 
5202 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.   Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation, as here, stems 
from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

II.  Grade II acromioclavicular separation, left (minor)

In the present case, the Board will consider the veteran's 
left shoulder disorder under the criteria for a minor 
extremity, as the veteran is right-handed (as noted in the 
April 2007 VA examination report).  See 38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, a 20 percent 
evaluation is assigned for favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head.  A 30 percent 
evaluation is warranted in cases of intermediate ankylosis of 
scapulohumeral articulation, between favorable and 
unfavorable.  A 40 percent evaluation is in order in cases of 
unfavorable ankylosis of scapulohumeral articulation, with 
abduction limited to 25 degrees from the side.

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level, or midway between the side and shoulder level.  A 30 
percent evaluation contemplates limitation of motion of the 
arm to 25 degrees from the side.
Diagnostic Code 5202 concerns other impairment of the 
humerus.  A 20 percent evaluation is assigned in cases of 
malunion with either moderate or marked deformity; or 
recurrent dislocation of the humerus at the scapulohumeral 
joint, with either infrequent episodes and guarding of 
movement only at the shoulder level, or frequent episodes and 
guarding of all arm movements.  A 40 percent evaluation is 
assigned in cases of fibrous union of the humerus.  A 50 
percent evaluation contemplates nonunion of the humerus 
(e.g., false flail joint).  A 70 percent evaluation is 
appropriate for loss of the head of the humerus (e.g., flail 
shoulder).

Under Plate I of 38 C.F.R. § 4.71a, normal range of motion of 
the shoulder encompasses forward elevation (flexion) and 
abduction to 180 degrees, and, internal and external rotation 
to 90 degrees.

The earliest relevant medical record is a February 1999 x-ray 
report of the veteran's left shoulder, which indicates an 
extensive exostosis that projected from the lateral and 
inferior margins of the left clavicle that was suggestive of 
impingement.

In June 2003, the veteran's left shoulder was evaluated at a 
VA medical facility.  The evaluation revealed that the 
veteran had abduction limited to 90 degrees in the left 
shoulder and could not reach overhead.

The veteran underwent a VA orthopedic examination in April 
2005.  At that time, he complained of left shoulder pain.  
The veteran also reported that, during his career as a 
welder, the pain in his shoulder prevented him from lifting 
weights greater than five to ten pounds with his left arm and 
that he was unable to lift his left arm overhead.  A physical 
examination of the left shoulder revealed abduction with 
active assistance up to 90 degrees and forward flexion up to 
140 degrees.  Localized discomfort over the acromioclavicular 
joint was noted throughout the ranges of motion.  The veteran 
was noted as having 5/5 strength bilaterally.  An x-ray of 
the shoulder revealed enlargement or prominence of the distal 
clavicle, 50-60 percent superior displacement of the left 
acromioclavicular joint, and extensive calcification 
extending from the distal clavicle.  The veteran was 
diagnosed with a Grade II acromioclavicular separation.

An October 2006 letter from the veteran's family physician, 
Dr. Lloyd Browning simply asserts that the veteran "is 
totally and permanently disabled due to degenerative joint 
disease."  The letter does not specify the location of the 
degenerative joint disease nor does it provide any 
examination findings or data.  The Board notes that treatment 
records from Dr. Browning's office, dated from February 1997 
to August 2003, were obtained.  These records contain one 
reference in January 2003 to the veteran's complaints that 
his left shoulder was "messed up." 

A second VA examination of the veteran's left shoulder was 
performed in April 2007.  The veteran complained of sharp 
left shoulder pain that was present "all the time" and 
stated that he "cannot do anything anymore" and was 
required to "hire out" any work that needed to be 
performed.  The physical examination revealed that the 
veteran had up to 75 degrees of active forward flexion, 70 
degrees of abduction, 45 degrees of external rotation, and 60 
degrees of internal rotation.  The veteran complained of 
painful movement during the examination.  A new x-ray of the 
left shoulder revealed no new changes when compared to the x-
ray taken at the prior April 2005 examination.  No joint 
ankylosis was detected, although an examination for same was 
limited due to non-compliance on the part of the veteran.  In 
this regard, the Board notes comments in the April 2007 
examination report that the veteran was belligerent during 
that examination and that he refused to cooperate with the 
examiner in various aspects of the examination.  Accordingly, 
in light of the veteran's refusal to fully cooperate at the 
April 2007 VA examination, no further effort will be expended 
to assist the veteran in this regard.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (VA's duty to assist a veteran is 
not always a one-way street).  The claim must be evaluated 
solely on the evidence currently in the record.

Based upon the foregoing, and pursuant to 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5200, 5201, and 5202, a 20 
percent disability evaluation is appropriate at this time.  
The veteran has demonstrated forward flexion and abduction 
movements up to 75 degrees and 70 degrees respectively, which 
correspond to the ability to perform such movements up to 
midway between side and shoulder level.  See 38 C.F.R. 
§ 4.71a, Plate I.

An evaluation in excess of 20 percent pursuant to Diagnostic 
Code 5201 is not warranted in this case since the veteran has 
demonstrated an ability to abduct his left shoulder well 
beyond 25 degrees from side.  Even with pain fully taken into 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of left arm movement of 25 
degrees or less given the extent of the demonstrated motion.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5201.  

Similarly, an evaluation in excess of 20 percent pursuant to 
Diagnostic Code 5200 is inapplicable in this case since the 
record does not demonstrate ankylosis in the left shoulder.

The veteran is also not entitled to an evaluation in excess 
of 20 percent under Diagnostic Code 5202.  The evidence in 
the record does not indicate any fibrous union or nonunion of 
the humerus, nor does it show any loss of the head of the 
humerus.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation for the veteran's service connected Grade II 
acromioclavicular separation, left (minor) in excess of 20 
percent.  To that extent, this appeal is denied.  38 C.F.R. 
§§ 4.3, 4.7.




III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23, 356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.
  
In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his initial claim for service connection for a left shoulder 
disability in a July 2004 letter.  Additionally, the veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted in a March 2007 Statement of the 
Case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's appeal has since been readjudicated in 
a June 2007 Supplemental Statement of the Case, after the 
veteran filed his April 2007 Substantive Appeal along with 
additional medical documentation.  Moreover, the veteran was 
provided with an opportunity to respond within a reasonable 
time of that issuance.

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service records and identified post-
service private treatment records and VA facility treatment 
records have been obtained.  Additionally, he was afforded 
two VA orthopedic examinations in April 2005 and April 2007.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran and his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for old Grade II acromioclavicular separation, left (minor), 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


